I take particular pleasure in
extending to Mr. Didier Opertti and to his country,
Uruguay, my congratulations on his election to preside over
the work of this session of the General Assembly. His
eminent qualities, as well as his diplomatic experience,
will undoubtedly ensure the success of our work.
I also express my deep appreciation for the wise
leadership his predecessor, Mr. Hennadiy Udovenko,
imprinted on the work of the fifty-second session, thus
contributing to the positive results achieved.
My country appreciates highly the creativity and the
intellectual energy brought to United Nations affairs by
Secretary-General Kofi Annan since he took over, and we
particularly appreciate his efforts to streamline United
Nations structures.
My Government fully supported the United Nations
programme of reforms aimed at conferring more
coherence and efficiency on the activities of the United
Nations. We have no doubt that the streamlining of the
United Nations administration will have a positive impact
on the way the Organization handles the various and
complex issues confronting the international community.
The efforts made over recent years by the
international community, the Organization of African
Unity (OAU), the African subregional organizations and
by States individually to deal with the conflicts in the
African continent have produced some positive results,
some of them remarkable. This has contributed to the
restoration of peace and the return to normalcy in several
of the affected countries. However, the resurgence of new
conflicts and the reappearance of other conflicts which we
believed had already been resolved raise serious concerns,
particularly because of the threat they pose to peace and
stability even beyond national borders. This situation
raises the spectre of disastrous consequences for the
populations? well-being and security and casts a shadow
over the much-needed economic and social development
of the affected countries.
A strong commitment is required on the part of the
international community to find ways and means to deal
effectively with the armed conflicts in the African
continent. In Africa, as in any other region of the world,
internal conflicts arise whenever individuals or groups of
people have no channels through which they can funnel
their legitimate claims through peacefully and
democratically. In the end, the non-existence of dialogue,
the practice of intolerance and the absence of reliable
judicial means to deal with divergences are the shortest
path to armed conflict.
14


In his recent report to the Security Council on this
matter, the Secretary-General made a substantial
contribution to the understanding of the causes of conflict
in our continent and their relationship to development, good
governance, democracy and human rights.
Maintaining peace in fact becomes a difficult task
when we witness the deepening of social gaps; while the
overwhelming majority of the population has difficulty
obtaining the essentials; when fundamental rights of
populations or parts of them, including the right to
participate in the governance of their country, are not
recognized or respected; or when citizens or groups of
citizens are discriminated against on the basis of ethnic,
cultural, religious or political considerations.
This situation is compounded by the temptation of
outside interference aimed at imposing policies or exerting
influence on Governments — most of the time causing or
aggravating conflict situations.
The virus of violence and conflicts that plagues
African regions and countries thrives in the precarious
living conditions of millions of Africans and the non-
recognition in practice of the most fundamental rights of
citizenship. Whenever one faces rampant famine, illiteracy,
ignorance, illness and oppression, whenever human dignity
is not secured by the lofty ideals of full-fledged democracy,
or whenever the respect for human rights is not widely
upheld, then peace, stability and progress are in question.
It is evident that if one wants to reduce the occurrence
of armed conflicts it is imperative to uphold respect for the
fundamental rights of citizenship, tolerance and social
justice and to support the creation of better living
conditions that comes with economic development.
The United Nations, as the main guarantor of peace in
the world, has a major role to play in the mobilization of
the resources and political will needed to confront African
countries? colossal needs and overcome the prevalent
situation of underdevelopment and intolerance, which in the
end favour the occurrence or persistence of armed conflicts.
However, it must be recognized that it is up to African
States, their leaders — especially those that hold the reins
of power — and their respective civil societies to assume
courageously their responsibilities, particularly in respect of
the promotion of the sound and fair management of their
resources, the consolidation of democratic institutions, the
observation of and respect for the rights of citizenship and
the creation of a climate of tolerance and respect for the
dignity and liberty of the human person.
The sisterly country of Guinea-Bissau has gone
through a difficult period in her history over the last two
months, as it has been faced with an internal armed
conflict. My country, which together with the other
Portuguese-speaking countries shares with Guinea-Bissau
a long common history, has been following with
particular attention the situation unfolding in that sisterly
country and has not spared any effort in contributing to
the search for a political and negotiated solution to the
crisis.
In the framework of the Community of Portuguese-
Speaking Countries (CPLP) Contact Group, which we
have the honour to be coordinating, we will continue to
give our best efforts to support a peaceful resolution of
the crisis, and we hope that the joint mediation initiative
of the CPLP and the Economic Community of West
African States will come to play an efficient and decisive
role in the ongoing peace process.
We hope that the parties to the conflict will continue
to strictly observe the ceasefire agreement signed at Praia
on 25 August and will also continue to show tolerance to
enable Guinea-Bissau society to be reconciled soon.
The difficult situation prevailing in Angola, a
country to which we are bound by profound brotherly ties
and a long common history, demands a strong and
decisive commitment on the part of the international
community in order to restore as soon as possible
compliance with the obligations entered into in the
framework of the Lusaka Protocol, while bearing in mind
the relevant Security Council resolutions. Of particular
concern to my country is the spectre of new armed
confrontations in Angola, raised by UNITA?s regrettable
defiance. The brotherly people of Angola, who for many
years have been victimized by the prevailing situation of
war, have the right to peace, political stability and a
much-needed national reconciliation.
The current international financial crisis that recently
shook the economies of many countries, especially in
Asia, seems to raise increasing concerns for all of us. It
raises doubts about prospects for continuing the global
prosperity which, fuelled by economic growth, once
seemed so long-lasting. The former optimistic outlook has
lately been called into question, especially in respect to
developing nations, by a series of financial setbacks that
15


pose a threat to social stability, cohesion and peace in the
affected countries.
The rapid degradation of economies considered to be
healthy and in full expansion only months ago has been the
object of the special attention and concern of many that
have spoken from this rostrum in the last few days. The
fear and apprehensions that the stability of many States
may be affected negatively by the fallout resulting from the
dynamics of globalization raise justifiable concern,
particularly about the speculative attacks against the
economies of certain developing nations or the maintenance
of not so transparent management practices.
At question is the equilibrium of the world economy,
the disturbance of which may have disastrous
consequences — economic and otherwise — for all of us.
The ongoing democratization process taking place at
different rhythms in different countries could fall prey to
this situation. It could also lead to social and political
instability and give rise to risks to peace and security. It is
illusory to believe that the negative impact of such an
economic situation could be contained within the
boundaries of developing nations, since the phenomenon of
globalization seems to have created its own dynamics and
knows no boundaries.
The destinies of our countries, large and small alike,
industrialized or developing, are increasingly interlinked.
Therefore, it is imperative that collectively we find effective
solutions that facilitate the end of the crisis, promote
growth on a global scale and secure a sustainable rhythm of
social and economic development.
As a country severely affected by drought and
desertification, Cape Verde pays special attention to the
environment.
The environmental issues confronting mankind, as well
as of the relationship between man and nature, make it
incumbent upon us to act in a swift, efficient and global
manner so as to guarantee the preservation of the basic
conditions that make life possible on Earth. Our primary
task should be to find a global strategy that will maintain
the balance of our ecosystems and at the same time secure
the betterment of living conditions for the world?s
population.
However, this is easier said than done. Cape Verde
shares the view that, in order for us to confront the problem
of environmental degradation, we should take a new
approach to the dynamics of economic and social
development, an approach that focuses on the eradication
of poverty. Until this is done, not much can be achieved
in this regard, at least not in the developing countries.
Against this background, my Government has been
enacting various pieces of legislation to bring the issue of
the environment into its legal mainstream. However,
whatever legislative measures we and other developing
countries may enact, in order to reap the expected
environmental benefits, resources should be made
available by the international community to allow
developing nations to build their capacity to implement
their own environmental programmes in a sustained
manner.
The end of the cold war seemed to have created a
new dynamic for the issue of poverty through the Agenda
for Development. Awareness of this issue seems to have
been strengthened, since we cannot remain indifferent to
the extreme poverty that severely afflicts more than a
quarter of the planet?s inhabitants. The spirit of solidarity
that guided the Copenhagen Summit must today be
reflected in a gamut of concrete actions aimed at
supporting the huge efforts of developing countries in
their struggle against poverty, the creation of conditions
for sustainable development and, consequently, the
general improvement of people?s living conditions.
Cape Verde, within the framework of the
engagement undertaken at that Summit, has been adopting
the necessary measures to combat poverty in the country.
Nevertheless, like other developing nations, especially
those on the list of least developed countries, we find that
our internal efforts will not produce the expected results
without additional measures on the part of the
international community. We believe that the special
follow-up meeting to take place in the year 2000 should
be the occasion for a thorough assessment of the situation
and for the launching of concrete action targeted at the
effective implementation of the engagements undertaken
at the Copenhagen Conference.
By the same token, I cannot but emphasize the issue
of small island States, which, as is known, have special
challenges and vulnerabilities, a global assessment of
which will be made next year, in keeping with the
Barbados Programme of Action. It is expected that the
international community will commit itself to concrete
measures with a view to implementing the engagements
undertaken under that Programme, which is of particular
importance for the sustained development of the small
island States.
16


As we celebrate the fiftieth anniversary of the
Universal Declaration of Human Rights, the international
community should seize the occasion to make a detailed
assessment of the global performance in protecting and
realizing all the rights of the human person. To this end, an
assessment of the implementation of the Vienna Declaration
and Programme of Action over the last five years would
contribute much.
It should be borne in mind that the protection and
promotion of all human rights constitutes a major challenge
to mankind as we approach the next millennium.
Regrettably, throughout the world, political, ethnic or
religious intolerance, as well as armed conflicts, have
brought untold misery to millions of people whose
fundamental rights have been violated, including the
fundamental right to life. Special emphasis, in this regard,
should be put on the right to development, a fundamental
human right which, by its very nature, conditions the degree
and the modus of realization of the other human rights —
political, civil, social, cultural and economic rights.
Much talk has been heard on the issue of human
rights. It is not enough, however, to proclaim such rights or
to brag about them without at the same time ensuring the
conditions, including the economic conditions, for their
effective implementation, a task that especially requires
action on the part of the United Nations system and the
international community in general.
The people of East Timor are still deprived of their
fundamental rights, especially the inalienable right to
dispose of their own destiny. Cape Verde, in keeping with
the United Nations principles it has always upheld, once
again emphasizes the need for the observance of and
respect for the right of self-determination of the East
Timorese people, and encourages the efforts undertaken by
the international community, under the authority of the
Secretary-General, with a view to protecting and promoting
human rights in that territory, and finding a lasting solution
that is acceptable.
As we approach the next millennium, our countries are
faced with daunting challenges, and the Organization, which
has unequivocally scored some successes, should be capable
of coping with a rejuvenated role, one which should be
increasingly more humane and reflecting more solidarity,
aimed at the effective implementation of the lofty ideals
that are its foundation.






